COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER ON MOTIONS

Appellate case name:        Patrick Olajide Akinwamide v. Transportation Insurance
                            Company, CNA Insurance Company, and Automatic Data
                            Processing Inc.

Appellate case number:      01-15-00066-CV

Trial court case number:    1997-48526

Trial court:                80th Judicial District Court of Harris County

        On November 25, 2014, appellant, Patrick Olajide Akinwamide, proceeding pro
se, had filed a notice of appeal in the trial court intending to appeal from both the October
3, 2014 order denying his motion to set aside the final judgment, and the November 4,
2014 pre-filing order which declared appellant a vexatious litigant and imposed
sanctions. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.101(a) (West Supp. 2014).
Because it initially appeared that the Local Administrative District Judge’s January 23,
2015 Order had only granted appellant permission to appeal the November 4, 2014 pre-
filing order, this Court, on April 9, 2015, denied appellant’s motion, filed on March 10,
2015, to include the appeal from the October 3, 2014 order. However, by statute,
appellant was already permitted to appeal from the November 4, 2014 pre-filing order
itself. See TEX. CIV. PRAC. & REM. CODE ANN. at § 11.101(c).
        Following the November 4, 2014 pre-filing order, “a clerk of court may not file
a[n] . . . appeal . . . pro se, by a vexatious litigant subject to a prefiling order under
Section 11.101 unless the litigant obtains an order from the appropriate local
administrative judge described by Section 11.102(a) permitting the filing.” TEX. CIV.
PRAC. & REM. CODE ANN. § 11.103(a). In his January 14, 2015 request for permission to
file an appeal, attached to his March 10, 2015 motion, appellant sought to appeal both the
October 3, 2014 order and the November 4, 2014 pre-filing order. In the January 23,
2015 order, filed in the supplemental clerk’s record on April 30, 2015, Local
Administrative District Judge Robert Schaffer noted that, “[a]lthough it appears this case
has been final since May 16, 2013, the Administrative Judge nevertheless GRANTS
[appellant’s] request to file an appeal in the above matter.” Thus, the Local
Administrative District Judge permitted appellant to appeal both the October 3, 2014
order and the November 4, 2014 pre-filing order.
        On April 21, 2015, this Court’s Order on Motions had dismissed as moot the April
9, 2015 motion by appellant to subpoena the court reporter for the transcript of the
October 24, 2014 show cause hearing. It was dismissed as moot because that reporter’s
record was already filed on March 26, 2015, in this Court. Since that April 21, 2015
Order, appellant has filed five motions relating to that reporter’s record, supplementing
the clerk’s record and the scope of his notice of appeal, and requesting an extension of
time to file his appellant’s brief. On April 30, 2015, a supplemental clerk’s record was
filed in this Court which includes a few items that appellant had previously requested.
      Accordingly, this Court resolves all of the pending motions as follows:
      (1) This Court’s April 9, 2015 Order on Motions is WITHDRAWN and
          appellant’s March 10, 2015 motion to include the appeal from the October 3,
          2014 order is GRANTED because he had obtained prior permission to appeal
          that order from the Local Administrative District Judge. See TEX. CIV. PRAC.
          & REM. CODE ANN. § 11.103(a);

      (2) Appellant’s April 21, 2015 motion for rehearing of the denial of his March
          10th motion is DISMISSED AS MOOT because that March 10th motion is
          being granted in this Order;


      (3) Appellant’s March 23, 2015 request to supplement the clerk’s record, which
          was also denied in this Court’s April 9, 2015 Order on Motions, is
          DISMISSED AS MOOT because most of the requested items were filed in
          the April 30, 2015 supplemental clerk’s record, and his January 14, 2015
          request for permission to file an appeal was attached to his March 10th motion;


      (4) Appellant’s April 21, 2015 request for a complete certified record of the court
          reporter’s show cause hearing held on October 24, 2014, and appellant’s April
          21, 2015 motion to the court to order court reporter, Michelle Tucker, to
          supplement the reporter’s record for the show cause hearing held on October
          24, 2014, are DISMISSED AS MOOT, for the same reasons as this Court’s
          April 21, 2015 Order on Motions;


      (5) Appellant’s April 27, 2015 motion to abate for correction, under Texas Rule of
          Appellate Procedure 34.6(e)(3), is DENIED with respect to the of the October
          24, 2014 show cause reporter’s record because the reporter certified that record
          as true and correct, and appellant first should seek agreement from the
          appellees to correct any alleged inaccuracies and, if the parties cannot agree,
          move the trial court to hold a hearing to settle any dispute and, if the trial court
          finds that there are inaccuracies, the trial court must order the court reporter to
          file certified corrections in this Court, pursuant to Texas Rule of Appellate
          Procedure 34.6(e)(1) and (2);

      (6) Appellant’s April 27, 2015 motion to abate for correction with respect to the
          clerk’s record is DISMISSED AS MOOT, because most of the requested
          items were filed in the April 30th supplemental clerk’s record and his January
          14, 2015 request for permission to appeal was attached to his March 10th
          motion; and


      (7) Appellant’s April 27, 2015 motion to extend the time to file appellant’s brief is
          GRANTED, and appellant’s brief is due within 30 days of the date of this
          order. See TEX. R. APP. P. 38.6(d).


      It is so ORDERED.

Judge’s signature: _/s/ Evelyn V. Keyes
                    Acting individually       Acting for the Court

Date: May 14, 2015